Citation Nr: 0629712	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation greater than10 
percent from November 1994 to September 15, 2000 and greater 
than 30 percent thereafter for a headache disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for a bilateral shoulder and bilateral knee 
disabilities.  

4.  Entitlement to service connection for joint pain of the 
shoulders and knees, as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
characterized as an upper lumbar spine disorder, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
condition, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for a nervous 
condition, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974 and from December 1990 to September 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issue of whether new and material evidence has been 
submitted sufficient to reopen claims of entitlement to 
service connection for a bilateral shoulder and bilateral 
knee disabilities addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's complaints of a skin disorder have been 
attributed to a known diagnosis, and are not shown to be 
related to service.  

2.  The veteran's respiratory complaints have been attributed 
to a known diagnosis, and are not shown to be related to 
service.  

3.  The veteran's upper lumbar spine disorder has been 
attributed to a known diagnosis, and is not shown to be 
related to service.  

4.  The veteran's nervous disorder has been attributed to a 
known diagnosis, and is not shown to be related to service.  

5.  The veteran's joint pain of the shoulders and knees has 
been attributed to known diagnoses.  

6.  A back disorder is not shown to be related to service.  

7.  From November 1994 to September 15, 2000, the veteran's 
migraine headaches disability was were manifested by 
headaches three times a month that were not prostrating.   

8.  From September 15, 2000 the veteran's migraine headache 
disability is manifested by complaints of headaches 20 times 
a year without severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1118 West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2005).
2.  A respiratory disorder was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1117, 1118 West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2005).  

3.  An upper lumbar spine disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 11113, 1131, 1137, 1117, 
1118 West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2005).

4.  A nervous disorder was not incurred in or aggravated by 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1118 West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2005).

5.  A skin disorder was not incurred in or aggravated by 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1118 West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2005).

6.  Joint pain of the shoulders and knees is not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118 West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

7.  A back disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

8.  The criteria for an initial rating in excess of 10 
percent from November 1994 to September 15, 2000 for a 
headache disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2000).

9.  The criteria for an initial rating in excess of 30 
percent from September 15, 2000 for a headache disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Skin Disorder, a Respiratory 
Disorder, Bilateral Shoulder and Bilateral Knee Disabilities, 
an Upper Lumbar Spine Disorder, and a Nervous Disorder  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In general, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre- existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131.  In addition, service-
connected disability compensation may be paid to a claimant 
who is "a Persian Gulf veteran" with a "qualifying chronic 
disability" that became manifest during active service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The veteran's claim was filed in 1994, and both the statute 
and the regulation concerning compensation for disabilities 
occurring in Persian Gulf War veterans have been amended 
since then.  The veteran is not entitled to benefits under 
any version of this statute or regulation in effect since the 
veteran filed his claim, for the reasons discussed below.  

The available service medical records show that during the 
veteran's first period of service, he was treated for 
dermatitis, an upper respiratory infection, upper back pain, 
and a sore back. At separation in 1974, no pertinent 
abnormality was noted.  The service records show no 
manifestations attributable a nervous disorder.  

After the veteran's first period of service, in 1983, on VA 
outpatient treatment, upper back pain was diagnosed. X-rays 
of the cervical spine were normal.  

Service records for the veteran's second period of service 
show that in May 1991, the veteran was diagnosed with contact 
dermatitis.  In a September 1991 DA Form 2173, it was noted 
that the veteran had fallen off a truck earlier that year and 
injured his back and knee.  

After the second period of service, VA records show the 
veteran was treated for anxiety disorder in September 1994, 
and VA examination in June 1995 diagnosed anxiety disorder.  
Dermatitis was also diagnosed on VA examination in June 1995.  
Respiratory dsypnea problem was diagnosed in December 1994.  

On VA examination in March 1998, the examiner diagnosed mild 
degenerative joint disease of the shoulders, knees and upper 
lumbar spine by arthritic bone survey.  On VA respiratory 
examination in March 1998, chronic obstructive pulmonary 
disease was diagnosed. 

Direct Service Connection

In this case, as to the complaints noted in service, there is 
no medical evidence to suggest that the veteran's dermatitis, 
respiratory disorder, back disorder, or upper back disorder 
although noted during his service are etiologically linked to 
his period of service on a direct basis.  None were noted on 
his separation examination in 1974 or until many years 
thereafter.  In this regard, a skin disorder is not shown 
after service until June 1995, and there is nothing to relate 
this to service.  A respiratory disorder is not shown until 
December 1994 and has not been associated with service.  His 
upper back disorder is not shown until March 1998 and is not 
shown to be related to service.  While statements from 
service comrades report that the veteran injured his back in 
an accident in the Persian Gulf, and a September 1991 DA Form 
2173 noted a fall from a truck by the veteran, there is 
nothing to relate any inservice injury to his current 
complaints.  On the contrary, on VA examination in October 
2003, the examiner reviewed the record, diagnosed mild lumbar 
spine degenerative joint disease, and clinical cervicolumbar 
paravertebral myositis.  The examiner opined that the 
veteran's present back disorders were not at least as likely 
as not related to either periods of the veteran's service or 
his inservice fall in 1991.  

Given that the evidentiary record does not provide a basis 
for relating these current disorders to service, the Board 
finds that service connection for these disorders is not 
warranted.  

As to the nervous disorder, the record does not show that the 
veteran was treated in service for a nervous disorder, and 
anxiety disorder was first found in September 1994.  Absent a 
showing of inservice treatment and a nexus between service 
and the current findings, service connection must be denied.  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Undiagnosed Illnesses

With regard to the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, the governing statute has an explicit 
condition that the claim be for a "chronic disability" 
resulting from "an undiagnosed illness" or a "medically 
unexplained chronic multisymptom illness" or any diagnosed 
illness listed in VA regulations pursuant to 38 U.S.C.A. 
§ 1117(d). 38 U.S.C.A. § 1117(a)(2).  In this case, the 
evidence shows that the veteran has diagnosed illnesses - 
chronic obstructive pulmonary disease, degenerative joint 
disease of the shoulders, upper lumbar spine and knees, 
dermatitis and anxiety disorder.  These are not undiagnosed 
illnesses or a chronic multisymptom illness, as defined at 
38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. § 3.117(a)(2).  The 
Secretary has not promulgated any regulations pursuant to 
38 U.S.C.A. § 1117(d) listing any diagnosed illness subject 
to this presumption.  The Board therefore finds that the 
preponderance of the evidence is against the claim. The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a respiratory disorder, joint pain of 
the shoulders and knees, an upper spine disorder, a skin 
condition and a nervous disorder must be denied on any basis.

The Board has also considered the veteran's own assertions as 
well as the statements of the lay individuals who provided 
letters in his behalf.  Although the veteran and other lay 
persons are competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.   See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Increased Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

From November 1994 to September 15, 2000  

In order to assign an increased evaluation for headaches 
beyond 10 percent during this period, the veteran must have 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  38 C.F.R. § 
4.124a, DC 8100.  
Upon review of the record during this time period, the Board 
finds that an increased evaluation is not warranted.  On VA 
examination in March 1998, the veteran reported having 
headaches lasting 15 to 20 minutes, alleviated by common 
analgesics.  While he reported having about 3 episodes a 
month, he reported that he sits down until the pain subsides.  
He stated that very seldom does he have to go home and to bed 
during the episodes.  Likewise, on VA examination in August 
2000, while the veteran reported having headaches 4 times a 
week, he also reported that they are relieved by rest and 
medication.  There is nothing to support a finding that 
during this period he has prostrating attacks once a month 
over the last several months.  There is no evidence that the 
veteran's headaches incapacitated him to the extent that he 
had to lie down and rest until the headaches abated.  
Accordingly, the Board finds that the evidence of record does 
not provide an appropriate basis for a rating greater than 10 
percent under Code 8100 for this period.  

On and After September 15, 2000

For a 50 percent rating, the highest available for this 
disability, the veteran must have very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2005).  

In this regard, the veteran had headache complaints noted on 
VA outpatient treatment in September 2000. Private medical 
records dated beginning in March 2001 to 2004 show treatment 
for complaints of headaches.    On VA examination in May 
2005, the veteran reported prostrating headaches about 20 
times a year.  He noted that he is a teacher and that during 
headaches he has to discontinue whatever he is doing.  He 
reported that headaches are precipitated by stress at work.  

The medical evidence does not show that the veteran 
experienced anything approaching the very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability during the period at issue.  
There is no evidence that the veteran's headaches 
incapacitated him for a substantial period of time during 
which he had to lie down and rest until the headaches abated, 
or that he was prevented from working during the period at 
issue to the extent that he experiences severe economic 
inadaptability.  Because of the varying degrees of severity, 
and the ability to maintain gainful employment, the veteran 
is not eligible for a 50 percent disability rating under DC 
8100.  Accordingly, the Board finds that the evidence of 
record does not provide an appropriate basis for a rating 
greater than 30 percent under Code 8100 for the period.  


ORDER

An initial evaluation greater than10 percent from November 
1994 to September 15, 2000 and greater than 30 percent 
thereafter for a headache disorder is denied.

Service connection for a skin disorder, to include as due to 
an undiagnosed illness is denied.  

Service connection for joint pain of the shoulders and knees, 
as due to an undiagnosed illness is denied.

Service connection for a disability characterized as an upper 
lumbar spine disorder, to include as due to an undiagnosed 
illness is denied.

Service connection for a respiratory condition, to include as 
due to an undiagnosed illness is denied. 

Service connection for a nervous condition, to include as due 
to an undiagnosed illness is denied.  

Service connection for a back condition is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The provisions of the 
VCAA apply to claims to reopen.  See Quartuccio, 16 Vet. App. 
at 186.  

The VCAA letter furnished the veteran in May 2004 did not 
fully address the issue of new and material evidence to 
reopen the claim for a bilateral shoulder disorder and a 
bilateral knee disorder.  While new and material evidence for 
reopening the claim was addressed, the specific requirements 
for the claim based on the last final denial were not 
indicated.  The letter did not meet the requirements set 
forth by the Court in a decision issued on March 31, 2006, 
Kent v. Nicholson, No. 04-181.  Accordingly, the Board's 
consideration of the issue in appellate status at this time 
regarding new and material evidence to reopen the claim would 
constitute prejudicial error.  Therefore, the case as to this 
issue must be remanded so that the RO may provide the veteran 
with notice that complies with the criteria elaborated by the 
Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
as noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should ensure that all 
notification and development procedures 
set forth in the VCAA are fully complied 
with and satisfied as to the new and 
material evidence issue for service 
connection for bilateral shoulder and 
knee disabilities.  This includes written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his attempt to reopen the claim for 
service connection, and the evidence, if 
any, the RO will obtain for him.  The 
notification should include notice of the 
specific evidence necessary to constitute 
new and material evidence to reopen the 
veteran's claim, pursuant to Kent v. 
Nicholson.  The RO should also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claim.  

3.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


